Name: Council Regulation (EEC) No 4125/86 of 22 December 1986 opening, allocating and providing for the administration of a Community tariff quota for certain dried grapes, falling within subheading No 08.04 B I of the Common Customs Tariff and originating in Cyprus (1987)
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 380 / 47 COUNCIL REGULATION (EEC) No 4125 / 86 of 22 December 1986 opening, allocating and providing for the administration of a Community tariff quota for certain dried grapes , falling within subheading No 08.04 B I of the Common Customs Tariff and originating in Cyprus ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , referred to in Articles 180 and 367 of the said Act ; whereas the tariff measure in question therefore applies to the Community of Ten ; Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and Cyprus (') came to an end on 31 December 1980; whereas , to avoid interruption of its trade relations with that country , the Community has made applicable , for 1984 , the provisions of the abovementioned Protocol in Council Regulation (EEC) No 3700 / 83 of 22 December 1983 laying down the arrangements applicable to trade with Cyprus ( 2 ); Whereas , pending the definition of arrangements applicable beyond 31 December 1984 , it is necessary to extend provisionally for 1987 the arrangements which the Community applies currently to trade with Cyprus on the basis of the abovementioned Protocol ; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , in the present case , it seems advisable not to allocate this quota among the Member States without prejudice to the drawing against the quota volume of such quantities as they may need , under the conditions and according to the procedure specified in Article 1 ( 2 ); whereas this method of management requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within the jointly represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION : Whereas the abovementioned Protocol provides for the opening of an annual duty-free Community tariff quota of 500 tonnes of certain dried grapes falling within subheading 08.04 B I of the Common Customs Tariff and originating in Cyprus ; whereas this Community tariff quota should be opened for the period 1 January to 31 December 1987 ; Article 1 1 . From 1 January to 31 December 1987 , on import into the Community of Ten , the duty for the following products shall be totally suspended within the limits of a Community tariff quota as follows : Whereas , in the absence of a Protocol such as that provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , the Community must take the measures Order No CCT heading No Description Quota volume( in tonnes ) Quota duty ( % ) 09.1413 08.04 B I Dried grapes , in immediate containers of a net capacity of 15 kg or less and originating in Cyprus 500 free ( ») OJ No L 172 , 28 . 6 . 1978 , p . 2 . ( 2 ) OJ No L 369 , 30 . 12 . 1983 , p . 1 . No L .380 / 48 Official Journal of the European Communities 31 . 12 . 86 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extend that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 ( 2 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW